                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

WAKEEL ABDUL-SABUR,                     )
                                        )
                                        )      Case No. 7:19-cv-674
             Plaintiff,                 )
v.                                      )
                                        )
WELLS FARGO BANK, N.A.,                 )
                                        )      By:    Michael F. Urbanski
             Defendant                  )             Chief United States District Judge

                                       ORDER

      For the reasons set forth in the accompanying Memorandum Opinion entered this

date, the Report and Recommendations (ECF No. 13) are ADOPTED in their entirety;

plaintiff Wakeel Abdul-Sabur’s objections to the Report and Recommendations (ECF No. 14)

are OVERRULED; all other pending motions are DENIED as moot; and this matter is

DISMISSED and STRICKEN from the active docket of the court.


      It is so ORDERED.

                                        Entered:     April 2, 2020
                                                             Digitally signed by Michael F. Urbanski
                                                             DN: cn=Michael F. Urbanski, o=Western District of
                                       Michael F. Urbanski   Virginia, ou=United States District Court,
                                                             email=mikeu@vawd.uscourts.gov, c=US
                                                             Date: 2020.04.02 16:53:34 -04'00'



                                        Michael F. Urbanski
                                        Chief United States District Judge
